Court of Appeals
of the State of Georgia
                                        ATLANTA,____________________
                                                 April 06, 2022

The Court of Appeals hereby passes the following order:

A22A0357. DENZEL TATE HAYWOOD v. THE STATE.

        A jury found Denzel Haywood guilty of robbery by intimidation, aggravated
assault, and battery, and the trial court entered sentence on March 6, 2020. The trial
court denied Haywood’s motion for new trial on January 20, 2021. Haywood filed a
timely notice of appeal, which we docketed as Case Number A21A1125. We
dismissed this appeal on August 16, 2021, because Haywood had failed to file an
appellate brief and enumeration of errors. See Court of Appeals Rule 23 (a).
        On September 15, 2021, Haywood filed an out-of-time notice of appeal, and
the trial court transmitted the record. We, however, lack jurisdiction over this appeal.
        A notice of appeal must be filed within 30 days of entry of the order sought to
be appealed. OCGA § 5-6-38 (a). “[A] timely-filed notice of appeal is a jurisdictional
prerequisite to a valid appeal.” Henderson v. State, 265 Ga. 317 (1) (454 SE2d 458)
(1995). Here, Haywood filed his notice of appeal more than 18 months after the
denial of his motion for new trial. Although Haywood purported to file an out-of-time
appeal, the Supreme Court has made clear that an out-of-time appeal is not a viable
remedy in a criminal case. See Cook v. State, ___ Ga. ___, ___ (5) (Case No.
S21A1270, decided March 15, 2022).
        Because the trial court was without jurisdiction to decide Haywood’s motion
for out-of-time appeal in this case, we VACATE the trial court’s order and REMAND
with instructions to dismiss the motion.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         04/06/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.

                                                                                       , Clerk.